The Chancellor.
According to" my view of this case, it is of no importance to determine what effect this instrument of writing, called the will of Ann LeCompte, can have in law, nor whether William Moore had an election to pay £200 and hold the land devised in the will (as I shall call it to avoid circumlocution) or to refuse the payment of the £200 and give up or abandon the land, nor whether he could claim in repugnant rights, nor whether Thomas Rider is such a purchaser without notice that his title cannot be affected by the supposed lien or incumbrance of £200 bequeathed by the said will to Thomas Moore; for I am not only not satisfied that these £200 are still unpaid, but I think that from the evidence in this cause it may rather be presumed that this legacy has been paid.
The will of Ann LeCompte was made February 5, 1783, when she was a married woman.. Her son, William Moore, entered into and had the possession of the land some years before her death, *333probably about the time of the date of the will. Samuel Moore died before he arrived at the age of twenty-one years and before Ann LeCompte, who died in 1791 or 1792, in the lifetime of her husband. William Moore died in January, 1797, and Thomas Moore in September, 1797. In May, 1789, before the death of Ann LeCompte, Thomas Moore purchased two tracts of land of Ephraim Vaughan, and, according to the testimony of Matthew Kinnikin, Thomas Moore told him that his brother William was to buy Vaughan’s land for him, Thomas, and that the excess in the price of the land beyond what William owed him, Thomas, out of the estate of his mother, he, Thomas, was to pay.
From all these circumstances, I am rather disposed to think that Thomas was paid these £200. This seems to have been a family arrangement made by the mother of William and Thomas, with the consent of her husband, which was partly, if not entirely, performed in her lifetime. William entered into the land in her lifetime; and if Kinnikin is to be believed, he satisfied Thomas in the purchase of Vaughan’s land. That this was a kind of family settlement seems to be inferred from Thomas’s telling Kinnikin that William was to pay for the land from the money he owed Thomas out of his mother’s estate. At this time she was not dead, but William was in possession of the land, and therefore he might speak of a debt due to Thomas from her estate. The legacies bequeathed in this will, or some of them, were paid; the Negroes, for instance, to William Polk, her grandchild.
It is probable that there is some truth in the recital in the patent of June 7, 1800, especially as Ann LeCompte, then Ann Moore, the mother of William, paid to John Stilley in 1772 only a nominal consideration for part of Calloway’s Delight and for Kinnikin’s Folly and Stilley’s Costs; the whole exceeding two hundred acres.
Before William Moore removed from Sussex County he was in easy circumstances, and Thomas was needy. The wants of one required the money; the other was able to pay and most likely did pay in the purchase of Vaughan’s land. For these reasons, without saying a word about the length of time, or making any presumption of payment from that circumstance, the weight of evidence inclines in favor of the satisfaction of this legacy, if it may be so called; and therefore the bill must be dismissed,
Bill dismissed. Appeal taken.